Citation Nr: 1225390	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  09-16 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a low back disability.  

2.  Entitlement to an initial disability rating in excess of 10 percent for a right shoulder disability.  

3.  Entitlement to an initial compensable disability rating for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 

INTRODUCTION

The Veteran had active air service from October 1986 until his retirement in December 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the case was subsequently transferred to the VA RO in Montgomery, Alabama.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.  

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected hypertension, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for the appropriate action.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by degenerative disc disease (DDD) of the lumbar spine; limitation of flexion to, at worst, 70 degrees; painful motion; excess fatigability; and interference with sitting, standing, and/or weight-bearing; and is not productive of flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine to 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, incapacitating episodes requiring medically prescribed bed rest, or neurological impairment sufficient to warrant a separate compensable disability rating.

2.  The Veteran's right shoulder disability is manifested by mild degenerative changes at the acromioclavicular (AC) joint and at the glenohumeral joint; limitation of flexion to, at worst, 135 degrees; limitation of abduction to, at worst, 150 degrees; painful motion; and weakened movement; and is not productive of limitation of right arm motion to shoulder level or worse, ankylosis, malunion of the humerous, recurrent dislocations of the scapulohumeral joint, or impairment of the clavicle or the scapula.

3.  The Veteran requires continuous medication for control of his hypertension; but his hypertension is not productive of diastolic blood pressure that is predominantly 100 or more, or systolic blood pressure that is predominantly 160 or more.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for a low back disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2011). 

2.  The criteria for an initial disability rating in excess of 10 percent for a right shoulder disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2011).  

3.  The criteria for an initial compensable disability rating for hypertension have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.104, Diagnostic Code 7101 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the Veteran was a member of the Benefits Delivery at Discharge program (BDD).  In October 2006, he was provided with notice advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  He was also provided notice in a May 2008 letter regarding the disability rating criteria for the various disabilities on appeal.  The October 2006 notice included notice with respect to the disability-rating and effective-date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file; VA Medical Center, retired Department of Defense (DOD), and private treatment notes have been obtained; and, the Veteran has been afforded the appropriate VA examinations.  The Board notes that in a June 2012 statement, the Veteran's representative reported that the Veteran's low back disability had continued to deteriorate and get worse.  

The Board notes that the VCAA does not require a VA medical examination unless the medical evidence of record is not adequate or sufficient for the appropriate legal action or unless there has been a material change in the disability.  Glover v. West, 185 F.3d 1328, 1332 (Fed. Cir. 1999).  In this case, there is no indication from the record that the Veteran's low back disability has undergone a material change since his most recent examination in February 2012.  In fact, the Veteran only periodically receives treatment for his low back disability and nothing currently of record has shown an increase in severity.  Furthermore, the Veteran's representative did not provide any detailed information regarding how the Veteran's low back disability had continued to deteriorate, just that it had.  This is simply not enough to warrant a new examination given that the Veteran was afforded one a mere five months ago.  Therefore, the Board finds that the evidence of record is current and more than sufficient to decide the claim on appeal.    

Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims. 

Legal Criteria

General Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Low Back Disability 

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2011).  Intervertebral disc syndrome will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Under the general rating formula for rating diseases and injuries of the spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 20 percent disability rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

A 40 percent disability rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.   

A 50 percent disability rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Right Shoulder Disability 

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

There are several diagnostic codes which pertain to limitation of motion or disabilities of the shoulder that would be appropriate for use when evaluating arthritis in the shoulder.  Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerous move as one piece), a 30 percent disability rating is warranted when there is favorable ankylosis of the major upper extremity with abduction to 60 degrees and the ability to reach the mouth and head with the major upper extremity.  A 40 percent disability rating is warranted when the ankylosis in the major upper extremity is intermediate between favorable and unfavorable.  A 50 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.



Currently, the Veteran's right shoulder acromioclavicular arthritis is rated under Diagnostic Code 5201, which pertains to limitation of motion of the arm.  Under this code a 20 percent disability rating is warranted when range of motion of the major upper extremity is limited to the shoulder level.  A 30 percent disability rating is warranted when range of motion of the major upper extremity is limited to midway between the side and shoulder levels.  A 40 percent disability rating is warranted when range of motion of the major upper extremity is limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, which pertains to impairment of the humerous, a 20 percent disability rating is warranted when there is malunion of the humerous with moderate deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with infrequent episodes and guarding of movement only at shoulder level.  A 30 percent disability rating is warranted when there is malunion of the humerous with marked deformity in the major upper extremity or recurrent dislocation of the scapulohumeral joint of the major upper extremity with frequent episodes and guarding of all arm movements.  A 50 percent disability rating is warranted when there fibrous union of the humerous in the major upper extremity.  A 60 percent disability rating is warranted when there is nonunion of the humerous (false flail joint) in the major upper extremity.  A maximum disability rating of 80 percent is warranted when there is loss of humerous head (flail shoulder) in the major upper extremity.

Under Diagnostic Code 5203, which pertains to impairment of the clavicle or scapula, a 10 percent disability rating is warranted where there is malunion of the clavicle or scapula of the major upper extremity; or where there is nonunion of the clavicle or scapula of the major upper extremity without loose movement.  A 20 percent disability rating is warranted where there is nonunion of the clavicle or scapula of the major upper extremity with loose movement; or where there is dislocation of the major upper extremity clavicle or scapula.  38 C.F.R. § 4.71a.



Hypertension 

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 7101.  Under this code, a 10 percent disability rating is warranted for diastolic blood pressure predominantly 100 or more, systolic blood pressure predominantly 160 or more, or a minimum evaluation for an individual with a history of diastolic blood pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is warranted for diastolic blood pressure predominantly 110 or more, or systolic blood pressure predominantly 200 or more.  A 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent disability rating is warranted for diastolic blood pressure predominantly 130 or more.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Evaluation of Low Back Disability

In November 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had experienced lower, middle back pain for approximately 12 years.  He reported that he had pain once a week and that it lasted for two hours.  The Veteran reported that the pain was non-radiating and there were no paresthesias.  The Veteran reported that he used Motrin as needed for pain with good relief.  He reported experiencing painful flare-ups after prolonged sitting and bending over.  He denied wearing a brace or getting injections.  There was no evidence of doctor-prescribed bed rest in the last 12 months.  The Veteran denied experiencing any bladder and bowel symptoms.  He reported that he had not missed any time from work in the past 12 months as a result of his low back disability.  

Upon physical examination, the Veteran's gait was normal and he did not use a cane or other supportive device.  He had no difficulty arising from a chair or changing position on the examination table.  There was no tenderness or spasm.  Straight leg rising test was negative.  Lasegue sign was negative.  Range of motion measurements of the thoracolumbar spine were as follows: flexion to 90 degrees without pain, extension to 30 degrees with pain from 25 degrees, right and left lateral flexion to 30 degrees each without pain, and right and left lateral rotation to 30 degrees each without pain.  The examiner reported that there was no change in active or passive range of motion during repeat testing against resistance.  X-rays of the thoracolumbar spine revealed vacuum disc phenomenon at L5-S1 with coarse osteophytosis.  The examiner diagnosed chronic low back strain.  

In February 2012, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he had experienced increased pain and stiffness.  He reported that he experienced intermittent pain that was sharp in nature and was a 4 out of 10 in intensity.  He reported that his back pain was aggravated by sitting too long and prolonged sleeping.  He reported that he took Meloxican daily to treat his symptoms.  The Veteran reported that he experienced painful flare-ups weekly that lasted for several hours at a time.  He reported that the pain during a flare-up was a 7 out of 10 in intensity and that he experienced an additional functional limitation of approximately 50 percent.  The Veteran reported that he used a cane for assistance with ambulation.  He reported that he could stand for 30 minutes and walk 1/2 mile.  

Upon physical examination, there was no tenderness to palpation.  However, the Veteran did exhibit guarding and muscle spasm, but it was noted that they did not result in abnormal gait or spinal contour.  Range of motion measurements of the thoracolumbar spine were as follows: flexion to 70 degrees, with pain at 70 degrees; extension to 30 degrees, with pain at 30 degrees; right and left lateral flexion to 30 degrees each, with pain at 30 degrees; and right and left lateral rotation to 30 degrees each, with pain at 30 degrees.  There was no additional limitation of motion after repetition.  In additional to limitation of motion, the Veteran was noted to have excess fatigability; pain on movement; and interference with sitting, standing, and/or weight bearing.  Muscle strength testing was normal with the exception of hip flexion, which showed the Veteran to only have active movement against some resistance.  There was no muscle atrophy present.  Deep tendon reflex testing was normal.  Sensory testing was normal.  Straight leg raising test was negative bilaterally.  The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy and there were no other neurological abnormalities noted.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  X-rays of the thoracolumbar spine revealed discogenic degenerative changes with narrowing and marginal osteophytes at L5-S1.  There was minimal narrowing at L4-5.  The examiner DDD of the lumbar spine.  The examiner reported that the Veteran's low back disability did not have an impact on his ability to work.  

A review of the record shows that the Veteran receives retiree Department of Defense (DOD) medical care.  A review of the treatment notes on file shows that the Veteran routinely complains of chronic back pain.  However, there are no range of motion measurements of record in the DOD treatment notes.    

The Veteran has also received treatment for his low back disability at a private facility.  A review of those records shows that the Veteran reported that he experienced low back pain.  He reported that his pain was a 5 out of 10 in intensity and that standing up for long periods made his pain worse.  There are no range of motion measurements of record in the private treatment notes.  In September 2011, the Veteran was afforded a private magnetic resonance imaging scan (MRI).  The MRI revealed a tear of the annulus with an associated disc herniation concentrically at L5-S1 and shortening of the pedicles associated with facet hypertrophy at L4-5. 

Additionally, the Veteran has recently begun to seek treatment for his various disabilities at the VA Medical Center.  However, a review of those records is negative for any treatment for his low back disability, to include any pertinent range of motion measurements.   

The Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his low back disability.  In this regard, there is no evidence of record indicating that the Veteran has forward flexion that is limited to 60 degrees or less; that he has combined thoracolumbar spine range of motion limited to 120 degrees or less; or that there are muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Additionally, while the Veteran has reported that he experienced additional functional limitation during painful flare-ups, he reported that the flare-ups occurred only on a weekly basis.  Additionally, it was reported that the Veteran's low back disability did not have an impact on his ability to work.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.        

The Board notes that the Veteran's reported pain on motion; excess fatigability; and interference with sitting, standing, and/or weight-bearing were accounted for by the VA examiners when determining the Veteran's range of motion.  The examiner clearly stated that there was no additional limitation of motion that than stated.  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 10 percent for the functional impairment of the Veteran's lumbar spine.

Consideration has been given to assigning an evaluation under Diagnostic Code 5243, for DDD based on incapacitating episodes rather than limitation of motion.  In this regard, the Board notes that while the Veteran has been diagnosed with a disc herniation, there is no evidence of record indicating that the Veteran experiences incapacitating episodes which require medically prescribed bed rest.  Therefore, an evaluation based on such is not warranted at this time, and the Veteran is properly rated based on pain and limitation of motion.  38 C.F.R. § 4.71a.  

The Board has also considered whether a separate compensable rating for neurological impairment in either lower extremity is warranted.  However, the Veteran's neurological findings at his VA examinations were normal and there is no other evidence of neurological impairment due to the disability.  Therefore, the Board finds that a separate evaluation for a neurological impairment is not warranted for any portion of the rating period.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).    

Evaluation of Right Shoulder Disability

In November 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had experienced right shoulder pain that started following a motor vehicle accident (MVA) during service.  The Veteran reported that he had continued to experience right shoulder pain, but that he did not wear a brace or have injections.  

Upon physical examination, there was no tenderness or edema.  Range of motion measurements of the right shoulder were as follows: abduction to 180 degrees, with pain beginning at 175 degrees; flexion to 180 degrees, with pain beginning at 175 degrees; and external and internal rotation to 90 degrees each, without pain.  After repetitive range of motion and resistance there was no additional limitation of motion in the right shoulder.  X-rays taken of the right shoulder revealed mild degenerative joint disease (DJD) in the AC joint and mild DJD at the glenohumeral joint.  The examiner diagnosed chronic right shoulder strain with mild DJD on X-ray.        

In February 2012, the Veteran was afforded another VA examination.  At that time, the Veteran reported that he had experienced increased pain, stiffness, and tingling in his arm and fingers.  The Veteran reported experiencing right shoulder pain that was a 4 out of 10 in intensity, in addition to tingling in his right arm and fingers.  He reported that the pain was caused by lifting, carrying, and pulling and that he took Meloxican for treatment of the pain.  The Veteran reported that he experienced painful flare-ups approximately two times per week.  He reported that during a flare-up, his pain would be a 5 out of 10 in intensity and last for a few minutes at a time.  He reported that he experienced additional functional limitation of 40 percent during a flare-up.  

Upon physical examination, the Veteran was not found to have tenderness or pain on palpation of the right shoulder joints, soft tissue, or biceps tendon.  Range of motion measurements of the right shoulder were as follows: flexion to 135 degrees, with pain at 135 degrees and abduction to 150 degrees, with pain at 150 degrees.  There was no additional limitation of motion following repetition.  In addition to limitation of motion, the Veteran was noted to have weakened movement and pain on movement.  Muscle strength testing was slightly less than normal, in that the Veteran had active movement against some resistance in right shoulder flexion and abduction.  There was no right shoulder ankylosis.  Hawkins' impingement test was negative.  Empty-can test was negative.  External rotation and infraspinatus strength test was negative.  Lift-off subscapularis test was negative.  There was no history of mechanical symptoms such as clicking or catching.  The crank apprehension and relocation test was negative.  There was no history of right shoulder dislocation.  There was no AC joint condition or other impairment of the clavicle or scapula present.  X-rays taken of the right shoulder revealed mild degenerative changes at the AC joint and minimal degenerative changes at the glenohumeral joint with adjacent calcification noted.  The examiner diagnosed DJD of the right shoulder.  The examiner noted that the Veteran's right shoulder disability would not impact his ability to work.           

A review of the DOD retiree treatment notes of record shows that the Veteran has complained of chronic shoulder pain.  However, there are no range of motion measurements of record.  

As noted, the Veteran has started to seek treatment at the VA Medical Center.  However, there is no treatment for his right shoulder disability or any range of motion measurements of record in the VA Medical Center treatment notes.  

The Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his right shoulder disability.  In this regard, the Board notes that, at worst, the Veteran's right shoulder flexion is limited to 135 degrees and his right shoulder abduction is only limited to 150 degrees.  While the Veteran has reported painful flare-ups and everyday pain, the 10 percent disability rating already assigned accounts for the painful motion.  Further, while the Veteran was noted to have weakened movement, there is no indication from the examination report that there was any additional functional limitation as a result.  There is no evidence of record indicating that the Veteran has limitation of right arm motion to shoulder level or worse.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

Consideration has been given to rating the disability under Diagnostic Code 5200. However, while the Veteran has limitation of motion, there is no evidence of record indicating that the Veteran has right shoulder ankylosis.  Therefore, an evaluation under Diagnostic Code 5200 would not be appropriate.  38 C.F.R. § 4.71a.

Consideration has been given to rating the disability under Diagnostic Code 5202.  However, the Board has determined that the medical evidence of record does not show the Veteran to have malunion of the humerus or recurrent dislocations of the scapulohumeral joint.  Therefore, the disability does not warrant a compensable rating under Diagnostic 5202.  38 C.F.R. § 4.71a.

Consideration has been given to assigning a separate evaluation under Diagnostic Code 5203.  However, there is no evidence of record which shows that the Veteran has impairment of the clavicle or the scapula.  In fact, the Veteran's impairment stems from disability of the AC joint and the glenohumeral joint.  Therefore, a separate evaluation is not in order.  38 C.F.R. § 4.71a.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

Evaluation of Hypertension

In November 2006, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had been diagnosed with hypertension in July 2006 and had been started on medication.  He reported that he had missed five days of work as a result of routine hypertension appointments, but that that the hypertension did not have an effect on his daily activities or work.  Upon physical examination, the Veteran was found to be a normal appearing male.  His blood pressure, taken three times, was 121/60, his pulse rate was 60, and his heart rate and rhythm were regular and without murmur.  The examiner confirmed the diagnosis of hypertension and noted that it was well-controlled with medication.  The examiner also noted that there was no evidence of hypertensive heart disease or atherosclerotic complications.  

In February 2012, the Veteran was afforded another VA examination.  At that time, the Veteran reported that his hypertension had increased in severity as his doctor had changed his medication to keep it under control.  He also reported that the hypertension medications were causing him to experience erectile dysfunction.  The Veteran reported that his blood pressure was 127/78 when he took it at home.  The examiner noted that the Veteran required continuous medication for control of his hypertension and that he took Lisinopril, Hydrochlorothiazide, and Aspirin.  The Veteran's blood pressure readings at the time of examination were as follows: 126/79, 124/81, and 139/83.  The examiner reported that the Veteran did not have a history of a diastolic blood pressure elevation to predominantly 100 or more.  The examiner reported that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to his hypertension.  The examiner confirmed the diagnosis of hypertension and reported that the Veteran's hypertension did not have an impact on his ability to work.  

A review of the record shows that the Veteran has been followed for hypertension by his DOD retiree healthcare providers.  A review of those records does indeed show that the Veteran's medication has been changed periodically to better control his hypertension.  However, there is no indication from the treatment notes of record indicating that the Veteran's diastolic blood pressure is predominantly 100 or more, or that his systolic blood pressure is predominantly 160 or more.  

Additionally, the Veteran has recently sought treatment at the VA Medical Center.  A review of the treatment notes of record show that the Veteran's hypertension is well-controlled by his current regime of medication.  

The Board finds that the Veteran is not entitled to an initial compensable disability rating for hypertension.  In this regard, there is no evidence of record indicating that the Veteran's diastolic blood pressure is predominantly 100 or more, or that his systolic blood pressure is predominantly 160 or more.  In addition, there is no indication from the record that the Veteran has heart or kidney complications that are associated with his hypertension.  Therefore, a compensable disability rating is not warranted at this time.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson, 12 Vet. App. 119; Hart, 21 Vet. App. 505.

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disabilities are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has had frequent hospitalizations or has even received frequent emergency treatment for his low back disability, his right shoulder disability, or his hypertension.  Additionally, it has been reported that none of these disabilities have an impact on the Veteran's ability to work.  In sum, there is no indication that the average industrial impairment from the disabilities would be to such a degree as to warrant the assignment of a higher disability.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.


ORDER

Entitlement to an initial disability rating in excess of 10 percent for a low back disability is denied.  

Entitlement to an initial disability rating in excess of 10 percent for a right shoulder disability is denied.  

Entitlement to an initial compensable disability rating for hypertension is denied. 



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


